Reason for Allowance

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is in response to the filing made 2/11/2022.
The allowed claims are 1, 3-15.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
Regarding the independent claims, the closest prior art of record is JP 2009-222009 to Takasaki, US 6,536,225 to Yajima, US2005/0076671 to Bae.  Such art teaches certain limitations of the claims, as described in the prior office action.  However, such art does not teach, in an obvious combination with the other limitations of the claims, wherein the refrigerant drain leads into a spatial region of the interior in which the refrigerant, collects as a result of the force of gravity, wherein the spatial region of the interior is an area thereof arranged lowest in the direction of the force of gravity, wherein the refrigerant drain of the control housing has a filter element, through which refrigerant that spreads within the interior passes, the refrigerant entering the interior due to the refrigerant leakage to pass out of the interior into the surroundings of the refrigerant compressor system, wherein the filter element of the refrigerant drain allows a passage of gas, but prevents the passage of dust particles, wherein the filter element of the refrigerant drain allows a passage of gas, but prevents the entry of 
Since the prior art of record does not teach all of the limitations of the independent claims, such claims are allowable as are the claims depending therefrom.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HENRY T CRENSHAW whose telephone number is (571)270-1550. The examiner can normally be reached M-F 9:00 am to 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ed Landrum can be reached on 571-272-5567. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, 





/HENRY T CRENSHAW/Primary Examiner, Art Unit 3763